Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 11/9/2020 has been entered. Claims 1-3, 7, and 18 have been amended. Claims 8 and 16-17 have been cancelled. Claim 23 has been newly added. Thus, Claims 1-7, 9-15, and 18-23 are currently active and pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitation "the outside environment" in lines 6-7 and 5-6, respectively.  There is insufficient antecedent basis for this limitation in the claim. In the instant case there is no prior defining of an ‘outside environment’. For purposes of examination, any defined or undefined ‘environment’ be it air or vacuum, or another layer will be considered to meet the limitation of ‘outside environment’.
Claims 5-6 are rejected for their dependency from claim 1
Claims 19-22 are rejected for their dependency from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-6, 7-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar et al. (WO 2014/088827), in view of Turvey et al. (US 2008/0310770), in view of Schroder et al. (US 2004/0206055), and in further view of Bevilacqua et al. (US 2011/0091695).
Regarding claim 1, Shirodkar  teaches mono or multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), and a second layer may be LLDPE (Shirodkar para 123.1). Shirodkar further teaches that the HDPE and/or the LLDPE of the first and second layers may include an EVOH copolymer (Shirodkar para. 107). As these are the same materials as claimed, a LLDPE + EVOH copolymer layer would constitute a ‘film barrier’. Further, as there is a first outer layer paired with a second inner layer, the first side of outer layer may be considered ‘exposed to the outside environment’, the second side of the outer layer may be considered adjacent to the inner layer, and that as this layer ordering is the same as claimed, it would be expected to protect the second side of the first outer layer.
Shirodkar is silent with respect to the presence of a removable degassing valve formed from HDPE and to the first layer having a second side which comprises reverse printing.
Shirodkar and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
However, Shirodkar in view of Turvey remain silent with respect to the valve being removable.
Shirodkar in view of Turvey and Schroeder are related in the field of packagings with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). 
Shirodkar in view of Turvey and Schroeder remains silent with respect to the presence of a reverse printed layer.
Shirodkar in view of Turvey and Schroeder and Bevilacqua are related in the field of multilayer polyethylene films for packaging. Bevilacqua teaches that the inner side of an outer polyethylene layer (item 41) may be reverse printed (ink layer item 42) before being sealed or otherwise attached to the inner layers (Bevilacqua paras 107-118) allowing the outer layer to act as a protective layer for the reverse printed layer (Bevilacqua para 40, 118). It  would be obvious to one of ordinary skill in the art to modify the multilayer laminate of Shirodkar in view of Samios, Dow, Turvey, and Schroeder to have printed indicia as for packaging applied via reverse printing as taught by Bevilacqua because it would be obvious to one of ordinary skill in the art to place the ink layer on an inner side of the outer layer for good printability and protection of the resultant printed indicia.
Regarding claims 2 and 3, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 1. Shirodkar further teaches that a first layer, which may be HDPE, as above for claim 1, may further comprise between 5 and 20 wt% octene, allowing for an embodiment where the first layer is 80-95 wt% HDPE and 5-20 wt% octene.
Regarding claim 4, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 1. Shirodkar further teaches that fillers, including calcium carbonate may be included in the polyethylene films (Shirodkar para. 99).
Regarding claims 5 and 6, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 1. Shirodkar further teaches that each polyethylene layer is generally 10-60 µm (0.39-2.36 mil) thick for packaging applications, and notes that film thickness may vary from 1-250 µm (0.039-9.8 mil) (Shirodkar para. 124). Further, one of 
Regarding claims 7, 14 , and 23, Shirodkar  teaches a multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), a second layer may be LLDPE (Shirodkar para 123.1), and a third layer may be a sealing layer. Shirodkar further teaches that the HDPE and/or the LLDPE of the layers may include an EVOH copolymer (Shirodkar para. 107). As these are the same materials as claimed, a LLDPE + EVOH copolymer layer would constitute the claimed ‘film barrier’.
Shirodkar is silent with respect to the presence of a removable degassing valve formed from HDPE and to the first layer having a second side which comprises reverse printing.
Shirodkar and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as polyethylene, low density Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
However, Shirodkar in view of Turvey remains silent with respect to the valve being removable.
Shirodkar in view of Turvey and Schroeder are related in the field of packagings with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.
Shirodkar in view of Turvey and Schroeder remains silent with respect to the presence of a reverse printed layer.
Shirodkar in view of Turvey and Schroeder and Bevilacqua are related in the field of multilayer polyethylene films for packaging. Bevilacqua teaches that the inner side of an outer polyethylene layer (item 41) may be reverse printed (ink layer item 42) before being sealed or otherwise attached to the inner layers (Bevilacqua paras 107-118) allowing the outer layer to act as a protective layer for the reverse printed layer (Bevilacqua para 40, 118). It  would be obvious to one of ordinary skill in the art to modify the multilayer laminate of Shirodkar in view of Samios, Dow, Turvey, and Schroeder to have printed indicia as for packaging applied via reverse 
Finally, as Shirodkar in view of Turvey, Schroeder, and Bevilacqua is formed from the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film.
Regarding claim 9, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 7. 
Shirodkar further teaches that each polyethylene layer is generally 10-60 µm (0.39-2.36 mil) thick for packaging applications, and notes that film thickness may vary from 1-250 µm (0.039-9.8 mil) (Shirodkar para. 124). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05. 
Regarding claim 10, 
Regarding claim 11, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 7. Shirodkar further teaches that a first (print) layer, which may be HDPE, as above for claim 7, may further comprise between 5 and 20 wt% octene, allowing for an embodiment where the first layer is 80 wt% HDPE and 20 wt% octene.
Regarding claim 12, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 7. Shirodkar further teaches that the film should have a haze of 25% or less (Shirodkar para. 0058). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the haze taught by Shirodkar overlaps with the instantly claimed haze and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 13, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 7.
Shirodkar in view of Turvey is silent with respect to a percentage of residual oxygen being 2.65% or less over 52 weeks.
Turvey further teaches that the valve may be utilized in combination with a source of vacuum pressure to remove air from the container body, generally resulting in the material of the film layers compressing into the container body from atmospheric pressure. While Turvey does not explicitly specify that the oxygen in the packaging is kept below 2.65%, it would be obvious to one of ordinary skill in the art that upon vacuum removal of all ambient air from the packaging, the residual oxygen would approach 0, and further, this would be maintained unless and/or until the seal of the package is breached, even up to a year.

Claims 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shirodkar et al. (WO 2014/088827), in view of Turvey (US 2008/0310770), in view of Saimos et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties”, in view of Dow “Enhancing the Value of Barrier Film Recycle Streams with Dow’s Compatibilizer Technology” (previously provided), in view of Schroder et al. (US 2004/0206055), and in further view of Bevilacqua et al. (US 2011/0091695).
Regarding claim 15, Shirodkar in view of Turvey teaches the multilayer polyethylene based packaging as above for claim 7.
Shirodkar in view of Turvey is silent with respect to the sealant layer further comprising 8-20 wt% of an ionomer.
Shirodkar and Samios are related in the field of polyethylene films utilizing EVOH. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3).
Shirodkar and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer Dow, page 2). Further, as Shirodkar in view of Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film or a #4 LLDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the sealant layer of LLDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Regarding claims 18 and 22, Shirodkar teaches mono or multilayered coextruded film of polyethylene (Shirodkar para. 40, 122) for use in a packaging (container) laminate (Shirodkar para. 124) where a first layer is an ethylene homopolymer, such as HDPE (Shirodkar para. 83), a second layer may be LLDPE (Shirodkar para 123.1), and a third layer may be a sealing layer. Shirodkar further teaches that the HDPE and/or the LLDPE of the layers may include an EVOH copolymer (Shirodkar para. 107). As these are the same materials as claimed, a LLDPE + EVOH copolymer layer would constitute the claimed ‘film barrier’.
Shirodkar is silent with respect to the presence of an additional ‘compatibilizer’ component present in a 1:1 ratio between the compatibilizer and EVOH in the sealant layer, a removable degassing valve comprising HDPE, and the presence of a reverse printed layer.
Shirodkar and Samios are related in the field of polyethylene films utilizing EVOH. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3)
Shirodkar and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). Further, as Shirodkar in view of Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the sealant layer of LLDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Shirodkar in view of Samios and Dow remains silent with respect to the presence of a removable degassing valve comprising HDPE, and the presence of a reverse printed layer.
Shirodkar view of Samios and Dow and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Finally, Turvey teaches including a degassing valve (Turvey para. 16, 41, 55) formed from a thermoplastic such as Turvey para. 53, 64).
It would be obvious to one of ordinary skill in the art to modify the packaging of Shirodkar in view of Samios and Dow to include a degassing valve, which may be HDPE, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76).
Shirodkar in view of Samios, Dow, and Turvey remains silent with respect to the degassing valve being removable.
Shirodkar in view of Samios, Dow, and Turvey and Schroeder are related in the field of packagings with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Samios, Dow, and Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.
Shirodkar in view of Samios, Dow, and Turvey and Schroeder remains silent with respect to the presence of a reverse printed layer.
Shirodkar in view of Samios, Dow, Turvey, and Schroeder and Bevilacqua are related in the field of multilayer polyethylene films for packaging. Bevilacqua teaches that the inner side of an outer polyethylene layer (item 41) should have good printability (Bevilacqua para 9) and may be reverse printed (ink layer item 42) before being sealed or otherwise attached to the inner layers (Bevilacqua paras 107-118) allowing the outer layer to act as a protective layer for the reverse printed layer (Bevilacqua para 40, 118). It  would be obvious to one of ordinary skill in 
Regarding claims 19-21, Shirodkar in view of Turvey teaches a valved polyethylene packaging as above for claim 18. Shirodkar further teaches that each polyethylene layer is generally 10-60 µm (0.39-2.36 mil) thick for packaging applications, and that a sealant layer is generally from 0.2-50 µm (0.008-1.96 mil), and further notes that individual film layer thickness may vary from 1-250 µm (0.039-9.8 mil) (Shirodkar para. 124). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Shirodkar overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 11/29/2020 have been fully considered but they are not persuasive. 
Applicant provides a summary of the prior rejection on page 9, with arguments appearing on page 10.
Applicant argues on page 10 that one of ordinary skill would not be motivated to modify the Turvey valve such that it might be removable. The Examiner respectfully disagrees and notes Schroder para 53).
Further, Applicant asserts that it would not make sense to use a removable valve on a resealable bag, however no rationale or evidence for this assertion is provided. Applicant is respectfully reminded that argument does not replace evidence where evidence is necessary, see MPEP 2145(I). Additionally, there appears to be no clear teaching away in any of the cited references that would prohibit the proposed modification of the valve to be removable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.B.F/Examiner, Art Unit 1781
2/25/2020

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781